Citation Nr: 1447794	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating for cervical spine degenerative arthritis in excess of 20 percent prior to December 29, 2011, and in excess of 10 percent thereafter.

2.  Entitlement to an initial disability rating for lumbar spine degenerative arthritis in excess of 20 percent prior to December 29, 2011, and in excess of 10 percent thereafter. 

3.  Entitlement to an initial compensable disability rating for residual of protruding jaw surgery, Lefort 1 Osteotomy, with advancement and reduction genioplasty.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1986 and November 2001 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Reno, Nevada, Regional Office (RO) of the United States Department of Veteran Affairs (VA).

In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a July 2012 hearing, the Veteran reported worsening symptoms of his lumbar and cervical spine problems.  The Veteran's most recent VA examination was dated in December 2011.  Therefore, another VA examination is necessary to determine the nature and severity of the Veteran's lumbar and cervical spine disabilities.  During the hearing, the Veteran also alluded to additional symptoms of bowel and bladder dysfunction due to his service-connected spine disabilities.  These manifestations have not been evaluated for separate ratings.  As the claims are being remanded for an examination, the AOJ should discuss whether any additional manifestations found on VA examination warrant a separate disability rating.

During the July 2012 hearing, the Veteran also asserted that his jaw disability was inadequately examined as he was not offered a neurological examination though he is rated for a cranial nerve disorder.  The Board finds the Veteran should be afforded a VA neurological examination in order to ascertain the nature and severity of his residual of protruding jaw surgery, Lefort 1 Osteotomy, with advancement and reduction genioplasty.

In his May 2012 substantive appeal, the Veteran reported he was awaiting additional treatment at the VAMC.  However, there are no VA treatment records in the claims file.  As the claims are being remanded for additional VA examinations, any outstanding VA or private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical care providers who treated the Veteran for his neck, back, and jaw disabilities.

After securing the necessary release(s), the RO should obtain these records; the RO should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA spine examination for evaluation of the service-connected neck and back disabilities.  The entire claims file, access to Virtual VA, and a complete copy of this remand must be made available to the examiner(s), and the report of the examination(s) should note review of the file.  All appropriate tests should be accomplished, and all clinical findings should be reported in detail.

The VA examiner must identify all current manifestations of the Veteran's neck and back disabilities.  Specifically, the examiner must describe any abnormalities of bladder or bowel function.

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

3.  Schedule the Veteran for a VA neurological examination for evaluation of the service-connected jaw disability.  The entire claims file, access to Virtual VA, and a complete copy of this remand must be made available to the examiner(s), and the report of the examination(s) should note review of the file.  All appropriate tests should be accomplished, and all clinical findings should be reported in detail.

The VA examiner must identify all current manifestations of the Veteran's jaw disability.  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

4.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If any benefit sought is not fully granted, the RO should furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



